Citation Nr: 1301703	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  09-10 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date prior to April 28, 2006 for the grant of service connection, with a 10 percent disability rating, for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel






INTRODUCTION


The Veteran had active duty from August 1954 until August 1958.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The RO granted service connection for tinnitus, with a 10 percent evaluation, effective April 28, 2006.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2012).


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for tinnitus was granted by the RO in a November 2007 rating decision, which assigned a 10 percent disability rating, effective April 28, 2006.  

2.  The Veteran's current application for service connection for tinnitus, received April 28, 2006, is the only such application received.


CONCLUSION OF LAW

The criteria for an effective date prior to April 28, 2006 for the grant of service connection for tinnitus, with an initial 10 percent disability rating, have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.151(a), 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

No VCAA notice is necessary with regard to the Veteran's earlier effective date claim because, as is more thoroughly explained below, the outcome of this claim depends exclusively on documents, which are already contained in the Veteran's claims file. The United States Court of Appeals for Veterans Claims (Court) has held that a veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law. See Nelson v. Principi, 18 Vet. App. 407, 410 (2004). No additional development could alter the evidentiary or procedural posture of this case. In the absence of potential additional evidence, no notice is necessary. See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice is not required where there is no reasonable possibility that additional development will aid the claimant)

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (a); 38 C.F.R. § 3.159(c), (d).  The Veteran's available relevant service and medical records have been obtained, as discussed below.   There is no indication of any additional, relevant records that the RO failed to obtain.  Further, the dispositive factual matters in this case pertain to documents that have been on file for many years.  There is no indication that there exists additional evidence that has not been associated with the claims file.  The Board notes that there is an audiogram document with some untranslated Spanish notations on it that the Veteran submitted after the claim for service connection was received.  That document was received in July 2006, after the disputed effective date of April 28, 2006.  As such, that document would not affect the evaluation of the current question of an effective date of prior to April 28, 2006 and whether the Veteran filed a claim for service connection for tinnitus prior to that time.  As such, the Board finds that the Veteran is not prejudiced by the failure to obtain a translation of that document.  As the current issue turns on a technical matter of law and a specific set of facts as they existed in the past, there is also no need to obtain a VA compensation examination or medical opinion under the circumstances of this case.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  Thus, VA's duties to notify and assist have been satisfied and the Board turns to an evaluation of the Veteran's claim on the merits.   

Merits of the Claim

The Veteran essentially contends that his effective date should be from the date of his initial claim for service connection for bilateral hearing loss (in 2002).  Additionally, the November 2012 appellant's brief included an argument that an earlier effective date could be established from 2003 or earlier due to complaints of tinnitus.

Generally, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increased compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with  the facts found, but shall not be earlier than the date of  the receipt of an application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The Veteran's initial application for VA benefits for service connection for tinnitus was received on April 28, 2006.  The initial claim for service connection for tinnitus was granted in a November 2007 rating decision, which as previously indicated, assigned a 10 percent disability rating from the April 28, 2006 date of receipt of the claim.  The Veteran perfected an appeal to the decision, asserting that he was entitled to an earlier effective date.  

Upon review of the evidence of record in conjunction with the applicable laws and regulations, the assignment of an effective date prior to April 28, 2006 for the grant service connection for tinnitus cannot be granted.  The April 28, 2006 claim application represented the first claim for service connection for tinnitus ever received by VA.  

The Veteran has argued that he should be granted service connection from 2003 or earlier, based on his prior claim for service connection for hearing loss.  He has also alternatively claimed that tinnitus was evident in the record prior to April 28, 2006 and that service connection should be granted on that basis.

The Board finds that the Veteran never filed any claims for service connection for tinnitus prior to April 28, 2006.  The Veteran's claims for service connection for bilateral hearing loss are not the same as a claim for tinnitus.  The Board acknowledges the Veteran's statements that references were in the record prior to April 28, 2006, however, the Board was unable to find any reference in the medical evidence or in the Veteran's statements prior to this date.  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 C.F.R. § 3.151(a). A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p). An informal claim must identify the benefit sought. 38 C.F.R. § 3.155(a). 

In the present case, the Board notes that none of the evidence of record even indicated that the Veteran had tinnitus prior to the April 28, 2006 claim.  Furthermore, the Veteran never identified tinnitus as a claim until April 28, 2006.  As such, he did not file a claim prior to April 28, 2006.

Therefore, since the April 28, 2006 claim represents the earliest reference to tinnitus following the Veteran's discharge from service, an effective date prior to the April 28, 2006 effective date already granted to the Veteran cannot be established.  There is simply no evidence on file that can be construed as an informal or formal claim prior to April 28, 2006.  As such, the Veteran's claim for an effective date prior to the April 28, 2006 effective date already granted, for service connection for tinnitus, with an initial disability rating of 10 percent, is denied.  


ORDER

An effective date prior to April 28, 2006 for the grant of service connection, with a 10 percent disability rating, for tinnitus, is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


